Tenney, J. —
This suit was instituted for the recovery of damages for an alleged trespass by the defendants, in cutting timber on land reserved for public uses on township No. 10, by authority of statute of 1850, c, 196, § 7, which empowered the assessors of plantations organized for election purposes, comprized within the limits of a single township, or one half township, wherein lands reserved for public uses have been, or may be hereafter located, to prosecute any and all persons for trespassing thereon, “ in the name of the plantation.”
This provision of the statute does not authorize the assessors of plantations, in the name of the plantations, composed of more than one township each, to prosecute for such trespasses.
The disability of plantations to maintain such actions, in their names, after the repeal of this provision by statute of 1852, c. 284, was so far removed by statute of 1853, c. 29, that the repeal did not operate to defeat any suit or action, *376which was pending at the time of the passage of the Act of 1852. But actions, which were not sustainable under the Act of 1850, § 7, cannot be maintained under the Act of 1853.
It becomes unnecessary to consider other points presented by the defence. Plaintiffs nonsuit.
Shepley, C. J., and Rice and Hathaway, J. J., concurred.